EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is Examiner’s Statement on Reason for Allowance:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 21, 28 and 35, when taken in the context of the claim as a whole, specific to the limitations of acquiring, by a first thread of a plurality of threads, a lock associated with a portion of shared memory accessible by the plurality of threads and in response to determining by another thread the lock is to be elided and is unavailable, execute an instrumented version of a critical section of code using a hardware transaction where the critical section is instrumented to detect data conflicts when accessing the portion of shared memory and committing the hardware transaction in response to verifying in an ownership record associated with the portion of shared memory the first thread had not performed any read or write access to the portion of shared memory.
At best, the prior arts of record, specifically Dice (US PGPUB 2015/0026688) discloses a thread acquiring a lock to access shared resources (paragraph 44), and upon determining by another thread the lock is unavailable (paragraph 161, 165), execute the instrumented critical section using a hardware transaction (Fig. 7A and paragraph 166-167), the instrumented section detects interferences and retires in response to detecting interference (paragraph 76-81).  
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the application, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 21, 28, and 35 as a whole.
Thus, claims 21, 28, 35 are allowed over the prior arts of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 57127237599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199